DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11, 13, 17, 18, 22, and 24-29 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. 
While being enabling for a tray comprising a carbon material made by impregnating a carbon/carbon (i.e. "C/C") composite based on an already-impregnated/carbonized PAN-based carbon fiber material with a phenolic resin having a specific gravity of 1.16 followed by burning that demonstrates the recited properties (i.e. the products of Examples 1 and 2), the specification does not reasonably provide enablement for any carbon material formed from a C/C composite that has been impregnated with any phenolic resin and burned that demonstrates the recited properties, as is recited in claims 7 and 25.  While Applicant's amendment to include "phenolic resin" in the claims is appreciated, the specification still does not enable the scope of the claims for the reasons discussed below. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the 
(a) The breadth of claims 7 and 25 are excessive because they do not limit the type of phenolic resin that is used to impregnate the C/C composite prior to burning.  As demonstrated with Comparative Example 2 and shown in Table 1, a tray comprising a C/C composite material that has been impregnated with a phenolic resin having a specific gravity of 1.03 fails to meet the claimed requirements regarding the amount of infiltrating oil that remains in the tray. Therefore, the instant specification clearly demonstrates that the breadth of claims 7 and 25, which allow for any phenolic resin to be used, is excessive because it demonstrates that while one type of phenolic resin, i.e. a phenolic resin with a specific gravity of 1.16, can be used to make the invention of the claims, a different type of phenolic resin, i.e. a phenolic resin with a specific gravity of 1.03, cannot.  As evidenced by Johnston (Johnston et al.; J. Am. Coll. Toxicol. 1988, vol. 7, no. 2, p. 201-220), "phenolic resin" is a very broad term that can be further divided into at least seven different classes of resins (p. 202).  Based on Applicant's demonstration that a phenolic resin of one specific gravity was useful for making the claimed invention while another was not, it is also unclear what range of specific 
(b) The level of predictability in the art is inadequate for making the product of claims 7 and 25 without specifying a type of phenolic resin.  As discussed above, the instant specification demonstrates that it is not possible to simply select a phenolic resin for making the claimed product, but that one must also select a particular specific gravity, i.e. a phenolic resin with a specific gravity of 1.16 rather than a phenolic resin with a specific gravity of 1.03.  Additionally, there is well-known unpredictability in the field of chemistry and, where such results are unpredictable, as has been clearly demonstrated by Applicant's disclosure, the disclosure of a single species does not provide adequate basis to support generic claims.  See MPEP 2164.03. Therefore, excessive experimentation is required to make the claimed product because, as demonstrated by Applicant's disclosure, an artisan clearly cannot predict whether any given type phenolic resin of any given specific gravity can be used to make the claimed invention.  
(c) The amount of direction provided by the inventor is inadequate.  While the claims are now limited to any type of phenolic resin for making the claimed invention, the instant specification only discloses and exemplifies one specific type of phenolic resin with a specific gravity of 1.16, which can be used to make a tray that meets the claims.  The specification also demonstrates with Comparative Example 2 that not all phenolic resins can be used to make the claimed tray.  Although the only stated difference in the Example 1 and Comparative Example 2 is the specific gravity of the 
(d) There are inadequate working examples showing how to make products commensurate in scope with the claims.  As discussed above, only one example of a phenolic resin of only one specific gravity has been demonstrated to be useful in making the claimed invention and the specification clearly demonstrates that at least some other phenolic resin cannot be used to make the claimed product.  At very least, a showing of multiple types of phenolic resins or phenolic resins with a range of specific gravies would allow an artisan to discern classes of compositions and/or ranges of specific gravities that might be appropriate, but such a showing has not been made.  As 
(e) The quantity of experimentation needed to make the claimed invention is excessive. As discussed above, the instant disclosure demonstrates that it is impossible to assume any phenolic resin can be used for making the claimed product but fails to explain what properties or composition of a phenolic resin would be necessary to make a product meeting the claims.  Johnston further teaches that there are many different types of phenolic resins and that many different factors affect how they thermally decompose (also discussed above).  At minimum, one would have to perform experiments to determine the correct molecular structure of the polymer from many choices, the correct specific gravity from a range of unknown size, and the correct heating conditions (i.e. including temperature, time, and atmosphere) for the selected resins in order to make a composite product with the recited structure.  Along with each of those experiments, oil infiltration studies with the formed product would be necessary.  As such, a very large and excessive quantity experimentation would be necessary to determine what compositions and what specific gravities of phenolic resins can be used to successfully make the claimed invention.  
In view of the above factors, excessive and undue experimentation would be required to make a products meeting the broad scope of claims 7 and 25.  Claims 9, 11, 13, 15, 17, 18, 20, 22, 24, and 26-29 are also rejected under 35 U.S.C. 112, first paragraph, because they depend from one of claims 7 or 25. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 11, 13, 17, 18, 22, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawamura (US Pat. No. 6,649,265), as evidenced by Westermarch (Westermarch, S., "Use of Mercury Porosimetry and Nitrogen Adsorption in Characterization of the Pore Structure of Mannitol and Microcrystalline Cellulose Powders, Granules, and Tablets" Chapter 2, 2000, p. 1-17), and, optionally, further in view of Sugino (US Pat. No. 5,554,354) for the reasons discussed in the previous Office Action. 

Claims 7, 11, 13, 17, 18, 22, and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takayasu (US Pat. No. 5,665,464). 
 Regarding claims 7, 18, 25, 28, and 29, Takayasu teaches a porous composite material that may be sheet-shaped comprising a carbon fiber material that has been impregnated with a thermosetting resin, such as phenolic resin, and calcined (i.e. burned) and that has an average pore diameter of 2 µm or less and a total cumulative pore volume of 0.13 cm3/g (i.e. 130 mm3/g) or less (col. 2, ln. 45-58; col. 3, ln. 56-59; 
The teachings of Takayasu differ from the current invention in that the ratio of the cumulative pore volume of pores a radius of 1 µm or more to the total cumulative pore volume is not disclosed.  However, as discussed above, Takayasu does teach that the average pore diameter should be less than 2 µm (col. 3, ln. 55-56) and, therefore, that the average pore radius should be less than 1 µm.  Takayasu also indicates a preference for small pores in his product, teaching that preferably less than 4.5 % of the pore volume be from to pores having a diameter of 10 µm or more in order to assure good machinability and mechanical properties (col. 3, ln. 44-50) and exemplifies a structure with "most" of its pores having a diameter of about 1 µm that demonstrates good machinability and mechanical properties (col. 6, ln. 15-18).  Figure 1 also shows that around or less than 40 % of the pore volume in Takayasu's Example 1 is attributable to pores having a diameter of 2 µm (i.e. a radius of 1 µm) (Figure 1).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Takayasu’s composite product to have an average pore diameter of less than 2 µm, including configuring the product such that most or all of its pores have a diameter of less than 2 µm and most or all of the pore volume is attributable to pores having a diameter of less than 2 µm, to configure the product so that most of the pore volume is from pores having a diameter of 1 µm (i.e. and a pore radius of 0.5 µm), and to configure the product so that around 40 % or less of the pores have a diameter of greater than 2 µm because Takayasu teaches that such an average diameter range is appropriate, teaches a desire for small pores in order to have a more mechanically-
The teachings of Takayasu may be considered to differ from the current invention in that the amount of oil that can be infiltrated into his product per cubic centimeter (cm3) is not disclosed.  However, as discussed above, Takayasu teaches that the total cumulative pore volume should be less than 130 mm3/g and, therefore also renders obvious pore volumes of less than 130 mm3/g, including a pore volume of less than 66 mm3/g. See MPEP 2144.05.  As discussed above, it also would have been obvious to configure Takayasu's product have a pore size distribution rendering obvious the claimed range.  As the prior art renders obvious a composite carbon product comprising substantially the same components (i.e. carbon fibers dispersed in a carbon matrix derived from a pyrolyzed thermosetting resin) and substantially the same pore structure as the instant invention, the prior art product is also expected to demonstrate substantially the same properties as that of the instant claims, including demonstrating 
As discussed above, the claim limitations regarding the preparation of the claimed product are product-by-process limitations.  Product-by-process limitations are not limited by the recited processing steps, but rather by the structure implied by the recited procedure.  See MPEP 2113.  The product of Takayasu meets the claim limitations because it has the structure implied by the claims.  
The claim limitations reciting that the claimed product is an "oil quenching heat treatment furnace tray", "being capable of placing a workpiece thereon for oil quenching of the workpiece", "for use in a carburization treatment", "configured for use in a carburization treatment", and the like are statements of intended use.  The product of Takayasu meets the recited limitations because it is capable of being used as claimed.  
Additionally, although Takayasu does not explicitly teach that his product is tray- shaped, which might be considered a difference from the current invention, as no criticality has been established, the requirement of a the claimed product being shaped prima facie obvious selection of shape that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.
	Claims 11, 13, 17, 22, 24, 26, and 27 are rejected in view of Takayasu for the reasons discussed in the previous Office Action. 

Response to Arguments
Applicant's arguments filed May 12, 2021 have been fully considered but are either not persuasive. 
Applicant has argued that incorporation of "phenolic resin" into the claims overcomes the scope of enablement rejections under 35 U.S.C. 112, first paragraph, because it would not require excessive experimentation to determine the correct phenolic resin for making the claimed invention.  However, as discussed above, the claims are directed to an inherently unpredictable field, i.e. chemistry, and the instant specification demonstrates that, even when nominally the same resin (i.e. phenolic resin) is used, one cannot predict whether or not a product meeting the claims will be successfully made.  Johnston further demonstrates how broad the term "phenolic resin" actually is and teaches that the thermal decomposition of phenolic resins is dependent upon many different factors (discussed above).  As further discussed in the rejections above, the instant disclosure provides no guidance on how to select a phenolic resin for making the claimed product and, while demonstrating that a phenolic resin of at least one specific gravity cannot be used, does not discuss the range of specific gravities that 
Applicant has further argued that the term "oil quenching heat treatment furnace tray" should be understood to inherently and necessarily having openings due to the claims and evidence presented in Mr. Bito's Declaration, filed on October 30, 2020, which has been previously addressed, and because Applicant does not consider Hayes or Machlet to demonstrate otherwise.  However, regarding Mr. Bito's claim that a "bottom configured with openings" is ubiquitous to quenching heat treatment fixtures because the structures depicted in the submitted photographs have grid-like bottoms, it is noted that merely showing a number of examples is not adequate to establish a definition or to establish that the openings are an inherent and necessary part of an "oil quenching heat treatment furnace tray".  While each of the presented photographs do show the grid-like structure, none of the photographs are actually captioned "oil quenching heat treatment furnace tray".  Therefore, the cited photographs cannot be used to establish any particular definition for an "oil quenching heat treatment furnace tray" because that is not what they claim to depict. 
Regarding Applicant's assertion that Haye's product is not an "oil quenching heat treatment furnace tray" because it is not submerged in oil and subjected to quenching, it is noted that the tray does get used in a furnace that heat treats and oil quenches a 
Applicant has further pointed out that they maintain the arguments that have been presented previously regarding the cited prior art.  The Examiner's responses to these arguments are also maintained.  Applicant has also reiterated their point that one of ordinary skill in the art would not consider the prior art products to be "oil quenching heat treatment furnace tray".  However, as discussed in the references, the prior art products are capable of supporting workpieces during an oil quenching operation and, therefore, meet the claim limitations. 
Applicant has further argued that the cited porosity, pore diameter, and density of Kawamura are those of a carbon body that is intended to be impregnated with metal and that one of ordinary skill in the art would not reasonably expect those ranges to be suitable for impregnation with phenolic resin.  However, the composite body to which Applicant refers, and which is cited in the rejections, has already been impregnated with phenolic resin and burned.  Therefore, prior to being infiltrated with metal, Kawamura's C/C composite product (i.e. the product on which the rejections are based) meets or renders obvious the claim limitations. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784